Citation Nr: 0331381	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for hemorrhoids 
(claimed as hematochezia).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claims of entitlement to 
service connection for PTSD, hemorrhoids (claimed as 
hematochezia), and a bilateral knee condition.  

In March 2003, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  


REMAND

At the above-mentioned hearing, the veteran made numerous 
references to treatment records which have not yet been 
associated with the claims folder and considered in 
conjunction with the claims on appeal.  Specifically, in 
regards to his bilateral knee disability claim, the veteran 
stated that he injured his knees in service while at officer 
candidacy school in 1982 or 1983, and was sent to the 
Bethesda Medical Center.  He stated that he began receiving 
treatment for his knees at the VA Medical Center in Buffalo 
in the fall of 1987, which included arthroscopic surgery.  He 
also stated that he received treatment in 1992 or 1993 and in 
2001 at the Columbia VA Medical Center.  He also stated that 
he received treatment from Gail Compton at the VA Clinic in 
Fort Leonard Wood as recently as February 2003.  

Regarding his claim for service connection for hematochezia, 
the veteran stated that he received treatment while in 
service in 1975 at Camp Fuji, Japan, at the VA Medical Center 
in Buffalo in 1978, and again in 1982 or 1983.  He also 
stated that he currently received treatment at the VA Clinic 
in Fort Leonard Wood.  

As to his claim of entitlement to service connection for 
PTSD, the veteran stated in the hearing that a naval shell 
round landed on top of him while stationed in the 
Philippines, somewhere between February and May 1977.  In 
this regard, he stated that he was treated by a corpsman at 
Subic Bay Naval Station for acoustic trauma associated with 
the incident.  He stated that he also sought treatment while 
in service at the VA Medical Center in Buffalo in 1983 or 
1984.  He further stated that he began seeking treatment at 
the VA Medical Center in Columbia in the early 1990's and has 
been receiving treatment at the Fort Leonard Wood Outpatient 
Clinic since 1993.  

The Board notes that the veteran's claims folder contains two 
VA examination reports diagnosing PTSD.  The first is dated 
in September 1999.  In it, the examiner noted that the claims 
folder was not available for review.  The second is a 
September 2000 VA examination report which notes that the 
veteran's claims folder was reviewed, but the examiner 
concedes that evidence of stressors has not been verified.  
In this regard, the veteran was sent letters in June 1999 and 
April 2002 requesting that he provide VA with more detailed 
information regarding his stressors, however, such has not 
been received.  Applicable regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  

With regard to his claims of entitlement to service 
connection for a bilateral knee condition and hemorrhoids 
(claimed as hematochezia), the Board acknowledges that a 
September 1999 VA examination report diagnosed the veteran 
with "chronic knee pain related to multiple jumps from 
aircraft while wearing full gear and heavy packs" and 
hematochezia, but notes that the examiner remarked that the 
veteran's claims folder was not available for review.  
Therefore, the Board finds that the veteran must be afforded 
new VA examinations which include a review of the claims 
folder by the examiner.  The veteran claims that his knee 
condition resulted from a fall at officer candidacy school 
and also from repelling from helicopters during service.       

Additionally, it does not appear that all of the veteran's 
personnel records have been obtained and associated with the 
claims folder.  

Finally, the Board notes that during the course of the appeal 
the Veterans Claims Assistance Act of 2000 (VCAA) was passed, 
which made significant changes in VA's duty to notify and 
assist claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003).  VA has a duty to notify the veteran of information 
and evidence necessary to substantiate his claim, and of 
which information and evidence, if any, he must produce, and 
of which information and evidence, if any, VA will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  But see Paralyzed Veterans of America v. Sec'y 
of Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003) (invalidating the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1)).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).    

In this case, the RO has yet to apply these changes to the 
appellant's claims for a bilateral knee condition and 
hemorrhoids (claimed as hematochezia).  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the appellant's claim without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
appellant's claims under the recent legislative changes 
contained in the Veterans Claims Assistance Act and insure 
compliance with that legislation with respect to both the 
duty to assist and the duty to notify.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  The RO should obtain any records from 
the Bethesda Medical Center pertaining to 
treatment for the veteran's knees in 1982 
or 1983, treatment records related to 
hemorrhoids or hematochezia from 1975 at 
Camp Fuji, Japan, and any records 
relating to treatment by a corpsman at 
Subic Bay Naval Station for acoustic 
trauma associated with a naval shell 
round explosion sometime between February 
and May 1977.  Further, the RO should 
obtain all treatment records for the 
veteran from the VA Medical Centers in 
Columbia and Buffalo, as well as from the 
VA Outpatient Clinic in Fort Leonard 
Wood.  If any requests yield a negative 
response, such should be noted in the 
record.    

3.  The RO should request a complete copy 
of the veteran's personnel records.  
Again, a negative response should be so 
indicated in the record.  

4.  Thereafter, the RO should schedule 
the veteran for a VA examination in order 
to determine the nature and extent of any 
current knee disability.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
knee disability now found is related to 
the knee injuries claimed by the veteran 
to have occurred during his active 
military service.  The veteran should 
also be afforded a VA examination in 
order to determine the nature and extent 
of any hemorrhoidal condition (claimed as 
hematochezia).  The examiner should 
render an opinion as to whether any such 
condition is at least as likely as not 
related to his active military service.  
The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiners in conjunction with the 
examinations.  The examination reports 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

5.  If, and only if, it is determined 
that one or more verified stressors 
exist, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination in order to determine whether 
he has PTSD under the criteria as set 
forth in DSM-IV.  If the veteran's 
symptoms meet the DSM-IV criteria for a 
diagnosis of PTSD, the examiner must the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims 
folders and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  

6.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




